Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
Donald Eugene Goodwin, Jr., Appellant
No. 06-13-00221-CR	v.
The State of Texas, Appellee

Appeal from the 354th District Court of Hunt County, Texas (Tr. Ct. No. 28,696).  Memorandum Opinion delivered by Chief Justice Morriss, Justice Carter and Justice Moseley participating.


As stated in the Court's opinion of this date, we find that the motion of the appellant to dismiss the appeal should be granted.  Therefore, we dismiss the appeal.
We note that the appellant, Donald Eugene Goodwin, Jr., has adequately indicated his inability to pay costs of appeal.  Therefore, we waive payment of costs.


RENDERED DECEMBER 5, 2013
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk